08-15-00068-CR


                                      CAUSE NO. 1363178D

                                   COA NO. 08-15-00068-CR                           FILED IN
                                                                             8th COURT OF APPEALS
                                                                                 EL PASO, TEXAS
                                                                             5/8/2015 5:08:12 PM
DUSTIN SHANE GRAYDON                             |       IN THE     213TH JUDICIAL
                                                                                 DENISE PACHECO
                                                                                     Clerk

                                                 |

VS.                                              |       DISTRICT COURT OF TEXAS

                                                 |

THE STATE OF TEXAS                               |       IN AND FOR TARRANT COUNTY


My name is Sheila Walker. I am the official court reporter for the 213th Judicial District Court of Tarrant
County, Texas. I reported the proceedings in the above-mentioned cause number.

Tuesday, May 5, I called Attorney Jim Shaw’s office. I spoke with the receptionist, who stated Mr. Shaw
was in a murder trial. The receptionist informed me that she would talk to Jim about this case but that
the Defendant, Graydon, could not be found and this matter would probably be abated back to the trial
court for a hearing. She said she would call me back, but I have not received a call from her since. Thank
you for your consideration in this matter.




                                         ___________________________

                                          SHEILA WALKER, CSR

                                          OFFICIAL COURT REPORTER

                                          TARRANT COUNTY, TEXAS